                      UNITED STATES DISTRICT COURT
                                 FOR THE
                      EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF KRISTINA ANN FIEBRINK,
by Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ, JR.; and ROBERT MARTINEZ,

        Plaintiffs,

v.                                                     Case No.: 18-CV-832

ARMOR CORRECTION HEALTH SERVICE, INC.;
DR. KAREN RONQUILLO-HORTON; BROOKE
SHAIKH APNP; VERONICA WALLACE, LPN;
BRITENY R. KIRK, LPN; EVA CAGE, LPN;
BRANDON DECKER APNP; MILWAUKEE
COUNTY, a municipal corporation; DAVID
A. CLARKE, JR.; RICHARD R. SCHMIDT;
NANCY EVANS, KEVIN NYKLEWICZ;
LATISHA AIKENS; BRIAN PIASECKI;
JENNIFER MATTHEWS; LATRAIL COLE;
LATOYA RENFRO; JOHN DOES 1-10; JOHN
DOES 11-20; EVANSTON INSURANCE COMPANY;
WISCONSIN HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL INSURANCE
CORPORATION,

        Defendants.


     DEFENDANTS MILWAUKEE COUNTY, WISCONSIN COUNTY MUTUAL
      INSURANCE CORPORATION, DAVID A. CLARKE, JR., RICHARD R.
      SCHMIDT, NANCY EVANS, KEVIN NYKLEWICZ, LATISHA AIKENS,
       BRIAN PIASECKI, JENNIFER MATTHEWS, LATRAIL COLE, AND
            LATOYA RENFRO’S BRIEF IN SUPPORT OF THEIR
                  MOTION FOR SUMMARY JUDGMENT




         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 1 of 32 Document 204
          Defendants, Milwaukee County, Wisconsin County Mutual Insurance

Corporation, David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, Kevin

Nyklewicz, Latisha Aikens, Brian Piasecki, Jennifer Matthews, Latrail Cole, and

Latoya Renfro (collectively “County Defendants,” unless otherwise noted), by their

attorneys, Crivello Carlson, S.C., respectfully submit this Brief in Support of their

Motion for Summary Judgment.

                                     BACKGROUND

          In 2016, Milwaukee County contracted with Armor Correctional Health

Service, Inc. (“Armor”) to provide healthcare to inmates in the Milwaukee County

Jail (“Jail”).      (County Defs.’ Proposed Findings of Fact ¶ 1.) 1     As part of that

contract, Armor agreed to provide necessary nurses and other medical professionals

for the delivery of reasonably necessary medical services to inmates at the Jail. (Id.

¶ 2.) Armor further agreed to “provide preliminary screening and assessing of an

individual’s medical condition at the time the individual is being presented for

booking into the [Jail], even prior to the completion of the booking process, to

determine whether the individual’s physical condition is reasonably able to be

accommodated within the [Jail].” (Id. ¶ 3.) Once an inmate entered the Jail, Armor

agreed to “provide or arrange for on a regular basis, all professional medical, dental,

mental health, and related health care and administrative services for each Inmate,

including . . . booking/intake health screenings, . . . nursing care, . . . continuing care

of identified health problems, detoxification,” among other services. (Id. ¶ 4.)



1   Hereinafter cited as “PFOF.”

                                             2

           Case 2:18-cv-00832-AJS Filed 03/08/19 Page 2 of 32 Document 204
      On August 24, 2016, the Milwaukee Police Department arrested Kristina

Ann Fiebrink pursuant to a valid arrest warrant dated June 22, 2016. (PFOF ¶ 6.)

Further, an Order to Detain from the State of Wisconsin Department of Corrections

directed the Jail to detain Fiebrink based on the warrant because of an outstanding

probation violation. (Id. ¶ 7.)

      Fiebrink was booked into the Jail after her arrest and an Armor-provided

nurse, Mai Bruno, performed Fiebrink’s intake health screening early in the

morning on August 25, 2016. (Id. ¶ 8.) During the intake screening, Nurse Bruno

documented in Fiebrink’s medical chart that Fiebrink had ingested heroin within 24

hours of her arrest and that she had a history of heroin use. (Id. ¶ 9.) To establish

Fiebrink’s treatment plan, Nurse Bruno conferred by phone with an Armor-

employed nurse practitioner who ordered Armor’s nursing staff to monitor Fiebrink

two times per day, called “CIWA checks,” referring to the Clinical Institute of

Withdrawal Assessment. (Id. ¶ 10.)

      CIWA checks were face-to-face meetings between nurses and inmates, and

generally involved nursing staff asking the identified inmate a series of questions

and taking vital signs.    (Id. ¶¶ 11, 13.)   Based on the inmate’s answers to the

questions and the symptoms presented, the nursing staff would give the inmate a

“score,” with any further medical actions to be taken by Armor-employed personnel

depending on the score and the severity of the symptoms presented. (Id. ¶ 12.)

      Correctional staff at the Jail did not have access to inmates’ medical charts,

which was necessary for adherence, at the direction of Armor, to the “minimum



                                          3

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 3 of 32 Document 204
necessary rule” under the Health Insurance Portability and Accountability Act of

1996 (“HIPPA”). (PFOF ¶ 17.) For example, medical information disclosed during

inmates’ intake health screenings—including prior heroin use—was not disclosed to

correctional staff. (Id. ¶¶ 18–19.)

      On August 28, 2016, shortly after 7:00 a.m., Fiebrink was found

unresponsive—and later declared dead—in her cell in housing unit 6D on the sixth

floor of the Jail, where she had been assigned.   (Id. ¶¶ 15, 20.)   Based on the

autopsy, an Assistant Medical Examiner (“AME”) for Milwaukee County

determined that the cause of Fiebrink’s death was astherosclerotic cardiovascular

disease, and the manner of death was natural. (Id. ¶ 22.) The AME determined

that Fiebrink’s astherosclerotic cardiovascular disease was not exacerbated,

accelerated, or aggravated by opioid withdrawal. (Id. ¶ 23.) For instance, the AME

determined to a reasonable degree of medical certainty that Fiebrink was not

dehydrated at the time of her death, and dehydration was not a cause of or

contributor to her death. (Id. ¶ 24.)

      Plaintiffs have named as Defendants in this action Armor, several of Armor’s

employees and contract nurses, and nine County employees or former County

employees:    David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, Kevin

Nyklewicz, Latisha Aikens, Brian Piasecki, Jennifer Matthews, Latrail Cole, and

Latoya Renfro. (Id. ¶ 25.)

      To begin, Plaintiffs name a number of Milwaukee County officials that had

no direct contact with Fiebrink. In August 2016, David A. Clarke, Jr., was the



                                        4

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 4 of 32 Document 204
Sheriff for Milwaukee County, Richard Schmidt ran the day-to-day operations as of

the Milwaukee County Sheriff’s Office, Nancy Evans was the commander of the

Jail, and Kevin Nyklewicz was a Deputy Inspector assigned to the Jail. (PFOF

¶¶ 26, 28, 30, 32.) Clarke, Schmidt, Evans, and Nyklewicz did not interact with

Fiebrink during her detention and they learned of her death after the fact, through

reports submitted to them. (Id. ¶¶ 27, 29, 31, 33.)

       Jennifer Matthews was a correctional officer, and she did not observe or

interact with Fiebrink at any time in August 2016.      (Id. ¶¶ 34–35.)   Similarly,

Latoya Renfro was a correctional officer, and, although she was familiar with

Fiebrink from Fiebrink’s prior incarcerations in the Jail, she did not know that

Fiebrink was in the Jail in August 2016 until she responded to the medical

emergency call on August 28 and found Fiebrink unresponsive. (Id. ¶¶ 36–38.)

       Latrail Cole was a correctional officer and worked first shift on August 27,

2016, in housing unit 6D. (Id. ¶¶ 39–40.) That morning, CO Cole asked Fiebrink if

she wanted breakfast and Fiebrink refused; at her deposition, CO Cole could not

recall anything of note about Fiebrink’s physical appearance at that time.      (Id.

¶ 41.) It was not unusual for inmates to refuse meals for any number of reasons.

(Id. ¶ 42.)

       Later in the morning of August 27, Fiebrink approached CO Cole and

discretely told her that she needed to shower and change her clothes because, as CO

Cole put it, Fiebrink “did the number two on herself,” meaning that she “used the

bathroom on herself.” (Id. ¶ 43.) CO Cole did not see any fecal matter on Fiebrink,



                                          5

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 5 of 32 Document 204
nor did she see where or how Fiebrink “messed her clothes.” (PFOF ¶ 44.) CO Cole

observed that Fiebrink looked “tired” at the time she told CO Cole that she used the

bathroom on herself, which CO Cole interpreted as tiredness “from being in jail,

frustrated, probably personal problems, [or] going through something.” (Id. ¶ 45.)

      After reporting her accident to CO Cole, Fiebrink went on her own to shower,

she changed into her new clothes, and then she came back to the day room to

socialize with the other inmates. (Id. ¶ 46.) In the meantime, CO Cole directed

“inmate workers” to clean Fiebrink’s cell. (Id. ¶ 47.) CO Cole did not have occasion

to observe Fiebrink’s cell before it was cleaned and the inmate workers who cleaned

it did not relay any information about what they saw in the cell. (Id. ¶ 48.) CO

Cole did not know whether Fiebrink’s accident was diarrhea. (Id. ¶ 49.)

      Diarrhea can be indicative of and caused by a variety of medical conditions

other than withdrawal. (Id. ¶ 50.) Whether symptoms of withdrawal like diarrhea

or vomiting are considered “severe” depends on the amount, duration, and

frequency of the diarrhea or vomiting. (Id. ¶ 51.) Diarrhea is one of the types of

symptoms of withdrawal that CIWA monitoring is designed to detect, and there is

no evidence in the record as to the amount, duration, frequency, or specific location

of the bowel movement Fiebrink reported to CO Cole. (Id. ¶¶ 52–54.)

      CO Cole was not informed at any time on August 27, 2016, that Fiebrink may

have been experiencing opioid withdrawal, that she was on CIWA checks, that she

had a history of opiate abuse, or that she used heroin in the 24 hours before she was

detained.   (Id. ¶ 55.)   In her deposition, CO Cole could not recall whether she



                                         6

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 6 of 32 Document 204
relayed the information of Fiebrink’s bathroom accident to nursing staff. (PFOF

¶ 56.) Similarly, Armor’s Health Administrator and Medical Director for the Jail do

not have any information to confirm whether or not CO Cole informed nursing staff

about the bathroom accident. (Id. ¶ 57.) Nothing prevented Fiebrink from self-

reporting her accident to nursing staff on August 27, 2016. (Id. ¶ 58.)

      Latisha Aikens was a correctional officer working third shift and assigned to

the sixth floor control station with her partner, Brian Piasecki. (Id. ¶¶ 60–61.)

Third shift began at 10:00 p.m. on August 27, 2016, and ended at 6:30 a.m. on

August 28, 2016. (Id. ¶ 62.) When the third-shift correctional officers arrive at

10:00 p.m., inmates are typically “locked in for the night.”      (Id. ¶ 63.)   In her

deposition, CO Aikens recalled her shift as “completely quiet” “[f]rom the first round

to the last round,” referring to her “bed check[ ]” inspection rounds that were

completed every 30 minutes in housing unit 6D. (Id. ¶¶ 64, 66.) The bed checks

involved looking into each cell to ensure inmates were in the correct locations and

were not in need of anything. (Id. ¶ 68.) Throughout the course of her 30-minute

checks on August 27 and August 28, CO Aikens observed Fiebrink sleeping in her

cell bed, and she did not observe any signs of sickness or other indications that

Fiebrink was experiencing withdrawal symptoms or distress. (Id. ¶¶ 67, 69.)

      CO Aikens performed and documented bed checks approximately every half

hour in housing unit 6D all throughout her shift without incident. (Id. ¶¶ 65, 70.)

The first time CO Aikens was informed about any type of sickness relating to

Fiebrink was after Fiebrink’s death. (Id. ¶ 71.) CO Aikens did not have any prior



                                          7

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 7 of 32 Document 204
experiences with Fiebrink during Fiebrink’s previous detentions at the Jail, and she

did not have any face-to-face interactions with Fiebrink. (PFOF ¶ 72.)

         Brian Piasecki was a correctional officer working third shift starting on

August 27, 2016. (Id. ¶ 74.) He was assigned to the sixth floor control station with

CO Aikens. (Id. ¶ 75.) In his deposition, CO Piasecki could not recall any events

from third shift that stood out in his memory as unordinary about that night. (Id.

¶ 77.)    CO Piasecki documented inspections approximately every half hour that

were completed throughout the entire sixth floor of the Jail during third shift on

August 27 and August 28.         (Id. ¶ 78.)       Those rounds were completed without

incident. (Id.) CO Piasecki’s only knowledge as to what occurred as it relates to

Fiebrink’s death was learning of her death when he came into work the next day.

(Id. ¶ 76.)

         As it relates to the County Defendants, Plaintiffs allege five causes of action

in this case. First, they allege that all County Defendants deprived Fiebrink of her

Fourth, Eighth, and Fourteenth Amendment rights in violation of 42 U.S.C. § 1983

by being deliberately indifferent to Fiebrink’s serious medical needs. (Am. Compl.

¶¶ 95–103, ECF No. 57.)

         Second, Plaintiffs allege that Milwaukee County, David A. Clarke, Jr.,

Richard R. Schmidt, Nancy Evans, and Kevin Nyklewicz are liable under 42 U.S.C.

§ 1983 via Monell v. Dept. of Soc. Svcs., 436 U.S. 658 (1978), for failure to train and

adequately supervise employees, and due to “De facto Policies, Practices, and/or

Customs In Which Milwaukee County Employees were Deliberately Indifferent to the



                                               8

         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 8 of 32 Document 204
Constitutional Rights of Inmates and Disregarded Proper Policy and Procedure.”

(Am. Compl. ¶¶ 104–30, ECF No. 57.)

      Third, Plaintiffs allege “federal constitutional claims by Robert Martinez for

loss of society and companionship.”       (Am. Compl. ¶¶ 131–39, ECF No. 57.)

Although Plaintiffs do not specify Defendants against whom this claim is alleged, it

appears they intend to allege this claim against all Defendants. Fourth, Plaintiffs

allege two state-law claims against all Defendants: negligence and wrongful death

under Wis. Stat. § 895.03. (Am. Compl. ¶¶ 140–49, ECF No. 57.)

                                   ARGUMENT

I.    SUMMARY JUDGMENT MUST BE GRANTED IF THERE ARE NO
      GENUINE ISSUES OF MATERIAL FACT AND THE COUNTY
      DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF
      LAW.

      Summary judgment is proper if the pleadings, depositions, answers to

interrogatories and admissions on file, together with any affidavits, establish that

no genuine issue as to any material fact exists and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56. The initial burden is on the

moving party to demonstrate, with or without supporting affidavits, the absence of

a genuine issue of material fact and that judgment as a matter of law should be

granted to the movant.     Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).     A

material fact is one that is outcome-determinative of an issue in the case with

substantive law identifying which facts are material. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

      Once the moving party has met this initial burden, the opposing party must

                                         9

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 9 of 32 Document 204
go beyond the pleadings and designate specific facts showing that there is a genuine

issue for trial. Anderson, 477 U.S. at 248. The mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment.        Id. at 242.   Nor will speculation, hearsay, or

conclusory allegations suffice to defeat summary judgment. Gobitz v. Corvilla, Inc.,

196 F.3d 879, 882 (7th Cir. 1999); Eisenstadt v. Centel Corp., 113 F.3d 738, 742 (7th

Cir. 1997); see also Mills v. First Federal Savings & Loan, 83 F.3d 833, 840 (7th Cir.

1996).

         Here, the undisputed facts show that the County Defendants are entitled to

judgment as a matter of law. Therefore, for the reasons outlined below, summary

judgment is appropriate as to all of the County Defendants on all of Plaintiffs’

claims, which should be dismissed on their merits and with prejudice.

II.      JENNIFER MATTHEWS, LATOYA RENFRO, DAVID A. CLARKE, JR.,
         RICHARD SCHMIDT, NANCY EVANS, AND KEVIN NYKLEWICZ ARE
         ENTITLED TO JUDGMENT AS A MATTER OF LAW AS TO
         PLAINTIFFS’ SECTION 1983 CLAIMS BECAUSE THEY LACK
         PERSONAL INVOLVEMENT.

         The Seventh Circuit has “long held that liability under § 1983 must be

predicated upon personal responsibility.” Brownlow v. Van Natta, 2 F. App’x 516,

518–19 (7th Cir. 2001) (citing Starzenski v. City of Elkhart, 87 F.3d 872, 880 (7th

Cir. 1996)). To that end, “the Seventh Circuit established in Adams v. Pate, 445

F.2d 105 (7th Cir. 1971)[,] that before liability will attach under § 1983, a plaintiff

must demonstrate the defendant’s direct personal involvement in the claimed

deprivation of constitutional rights.” Franklin v. Israel, 558 F. Supp. 712, 715 (W.D.



                                          10

         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 10 of 32 Document 204
Wis. 1983) (emphasis added) (citing as see also Stringer v. Rowe, 616 F.2d 993,

1000–01 (7th Cir. 1980)).

      Jennifer Matthews, Latoya Renfro, David A. Clarke, Jr., Richard Schmidt,

Nancy Evans, and Kevin Nyklewicz did not have “direct personal involvement in

the claimed deprivation of [Fiebrink’s] constitutional rights.”     Franklin, 558 F.

Supp. at 715. Jennifer Matthews did not observe or interact with Fiebrink at any

time in August 2016. (PFOF ¶¶ 35–36.) Similarly, Latoya Renfro did not know

Fiebrink was in the Jail in August 2016 until she responded to the medical

emergency call that went out over the radio when Fiebrink was found unresponsive

on the morning of August 28. (Id. ¶¶ 36–38.) Accordingly, because CO Matthews

and CO Renfro did not have contact with Fiebrink or know that she was in the Jail

until after Fiebrink’s death, they lack the direct personal involvement in the events

alleged to have deprived Fiebrink of her constitutional rights and are therefore

entitled to judgment as a matter of law on Plaintiffs’ Section 1983 claims.

      The same is true for Defendants Clarke, Schmidt, Evans, and Nyklewicz as it

relates to any individual-capacity Section 1983 claims Plaintiffs allege against

them. See (Am. Compl. ¶¶ 19–22, 33–48, ECF No. 57.) As the County Defendants

discussed in their Briefs in Support of their Motion for Judgment on the Pleadings,

(ECF Nos. 72, 136), Plaintiffs’ allegations are insufficient to establish the personal

involvement necessary to expose Defendants Clarke, Schmidt, Evans, and

Nyklewicz to individual-capacity Section 1983 liability. The undisputed evidence

gathered in discovery sheds further light on Plaintiffs’ deficient allegations.



                                         11

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 11 of 32 Document 204
Specifically, Clarke, Schmidt, Evans, and Nyklewicz did not have contact with

Fiebrink and did not know about the circumstances surrounding her death until

after the fact. (PFOF ¶¶ 27, 29, 31, 33.) Accordingly, because David A. Clarke, Jr.,

Richard Schmidt, Nancy Evans, and Kevin Nyklewicz were not personally involved

in the events alleged to have deprived Fiebrink of her constitutional rights, they are

entitled to judgment as a matter of law on Plaintiffs’ Section 1983 claims.

III.   ALL COUNTY OFFICERS ARE ENTITLED TO JUDGMENT AS A
       MATTER OF LAW AS TO PLAINTIFFS’ SECTION 1983 CLAIMS.

       A.    Plaintiffs’ Section 1983 medical-care claims are governed by
             the Eighth Amendment.

       “‘[D]ifferent constitutional provisions, and thus different standards, govern

depending on the relationship between the state and the person in the state's

custody.’” Collins v. Al-Shami, 851 F.3d 727, 731 (7th Cir. 2017) (quoting Currie v.

Chhabra, 728 F.3d 626, 630 (7th Cir. 2013)). “[T]he Eighth Amendment applies

after a conviction . . . .” Id. Thus, the Eighth Amendment governs Section 1983

claims relating to conditions of confinement brought by a detainee who is held after

he or she has been convicted of a crime.

       Here, Fiebrink was arrested pursuant a valid arrest warrant based on a

probation violation relating to a crime for which she was previously convicted.

(PFOF ¶¶ 6–7.) Thus, by the time Fiebrink had any contact with the Jail or its

correctional staff in August 2016, not only had a probable cause determination been

made “in the form of an arrest warrant,” Lopez v. City of Chicago, 464 F.3d 711,

718–19 (7th Cir. 2006), but Fiebrink was detained in the Jail as a convicted felon



                                           12

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 12 of 32 Document 204
awaiting the next step in an administrative procedure relating to her probation

violation.   Fiebrink’s Section 1983 claims against the County Defendants for

inadequate medical care are therefore properly analyzed under the Eighth

Amendment.

      The Eighth Amendment imposes a duty on officials to provide humane

conditions of confinement to post-trial detainees such that they receive “adequate

food, clothing, shelter, and medical care . . . .” Farmer v. Brennan, 511 U.S. 825,

833 (1994). To that end:

                a prison official cannot be found liable under the Eighth
                Amendment for denying an inmate humane conditions of
                confinement unless the official knows of and
                disregards an excessive risk to inmate health or safety;
                the official must both be aware of facts from which the
                inference could be drawn that a substantial risk of serious
                harm exists, and he [or she] must also draw the inference.

Id. at 837 (emphasis added).

      The law is clear that in order to establish a viable Eighth Amendment

conditions-of-confinement claim, Plaintiffs must demonstrate both that Fiebrink

suffered a serious deprivation and that Defendants acted with deliberate

indifference.     Id. at 834.    This test consists of both objective and subjective

components. Wilson v. Seiter, 501 U.S. 294, 298–99 (1991). The objective prong

concerns whether the conditions exceeded contemporary bounds of decency of a

mature, civilized society. Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992).

The subjective component is met if an official knows of and disregards an excessive

risk to a detainee’s health or safety. Farmer, 511 U.S. at 837.



                                            13

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 13 of 32 Document 204
      Negligence does not satisfy the “deliberate indifference” standard, and it is

not enough to show that penal officials merely failed to act reasonably. Sellers v.

Henman, 41 F.3d 1100, 1102 (7th Cir. 1994). If either the objective or subjective

prong is not satisfied, a plaintiff cannot establish a conditions claim. Lunsford v.

Bennett, 17 F.3d 1574, 1579 (7th Cir. 1994). Further, in medical-care cases, the

Seventh Circuit “will not find a jail official to have acted with deliberate

indifference if she reasonably relied on the judgment of medical personnel.”

Miranda v. County of Lake, 900 F.3d 335, 343 (2018).

      For example, in Estate of Simpson v. Gorbett, the Seventh Circuit held that,

as a matter of law, county jail officers were not deliberately indifferent to an

alcoholic, obese inmate’s objectively serious medical needs where the inmate arrived

at the jail intoxicated, was assigned to the top bunk bed in his cell, suffered

convulsions related to alcohol withdrawal while sleeping, and fell from the bed,

sustaining fatal injuries. 863 F.3d 740, 742–44, 747–48 (7th Cir. 2017). Addressing

the plaintiff’s contention that the officers were deliberately indifferent to the

inmate’s alcoholism, the court reasoned, “[a]bsent any indication that the

defendants knew that [the inmate] was addicted to alcohol and thus was likely to

suffer from serious withdrawal symptoms, [the court] may consider only whether a

jury could find that the deputies rendered constitutionally defective care for his

intoxication.” Id. at 747. Because there was no evidence “that the deputies were

aware of the extent of [the inmate’s] drinking problem, or of the protracted risk

period that follows when a heavy drinker experiences withdrawal,” it was



                                        14

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 14 of 32 Document 204
“impossible to conclude that the defendants were deliberately indifferent.”

Simpson, 863 F.3d at 748.

         B.    If the Court concludes that the Eighth Amendment does not
               govern Plaintiffs’ Section 1983 claims, then the Fourteenth
               Amendment applies.

         If the Eighth Amendment does not apply to Plaintiffs’ Section 1983 claims,

then the Fourteenth Amendment applies because Fiebrink was arrested pursuant a

valid arrest warrant. Collins, 851 F.3d at 731 (“[T]he Due Process Clause of the

Fourteenth Amendment governs after the probable-cause determination has been

made . . . .”); Lopez, 464 F.3d at 718–19 (noting that an arrest warrant establishes

probable cause).

         “In the past, courts assessed pretrial detainee medical care claims under the

Eighth Amendment's deliberate indifference standard . . . .”       Terry v. County of

Milwaukee, Case No. 17-CV-1112-JPS, 2019 WL 181329, at *7 (E.D. Wis. Jan. 11,

2019).    However, in Miranda, the Seventh Circuit clarified that “a standard of

objective reasonableness, and not deliberate indifference, governs claims under the

Fourteenth Amendment’s Due Process Clause for inadequate medical care provided

to pretrial detainees.” McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th Cir.

2018) (citing Miranda, 900 F.3d at 351). Under this clarified standard:

               a pretrial detainee’s Fourteenth Amendment right to
               medical care is violated if: (1) there was an objectively
               serious medical need; (2) the defendant made a
               volitional act with regard to the plaintiff’s medical need;
               (3) that act was objectively unreasonable under the
               circumstances in terms of treating or assessing the
               patient's serious medical need; and (4) the defendant



                                           15

         Case 2:18-cv-00832-AJS Filed 03/08/19 Page 15 of 32 Document 204
             “acted purposefully, knowingly, or perhaps even
             recklessly” with respect to the risk of harm.

Terry, 2019 WL 181329, at *7 (emphasis added) (citing Miranda, 900 F.3d at 353–

54).

       In conducting this analysis, “[a] showing of negligence or even gross

negligence will not suffice.” McCann, 909 F.3d at 886. To that end, the analysis

“requires courts to focus on the totality of the facts and circumstances faced by the

individual alleged to have provided inadequate medical care and to gauge

objectively—without regard to any subjective belief held by the individual—whether

the response was reasonable.” Id. “In any application, the Court will be ultimately

applying a recklessness test.” Terry, 2019 WL 181329, at *7.

       For instance, in McCann, the Seventh Circuit upheld summary judgment in

favor of a sheriff and a captain for a county correctional center where a pretrial

detainee, McCann, died from a contracted physician’s over-prescription of

methadone ten days after he was initially detained. 909 F.3d at 884–88. McCann

booked into the correctional facility with severe burn wounds and a list of

prescription medications, which included a prescription for methadone. Id. at 884.

Correctional staff was thus aware that McCann was being treated for severe burn

wounds with prescription medications, and some correctional officers observed him

appearing “sluggish” during his ninth evening in the facility. See id. In affirming

summary judgment for the correctional defendants, the Seventh Circuit reasoned

that they were not “responsible for providing medical care to McCann,” as they

“reasonably relied” on the contracted physician’s course of care.     Id. at 887–88

                                         16

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 16 of 32 Document 204
(citing Miranda, 900 F.3d at 343; Berry v. Peterman, 604 F.3d 435, 440 (7th Cir.

2010)). The court further concluded that the officers “themselves took no steps to

contribute to or detract from the treatment McCann received,” and thus were not

objectively unreasonable towards McCann’s serious medical needs. McCann, 909

F.3d at 887–88.

      C.     The County Officers did not violate the Constitution,
             regardless of whether the Eighth Amendment or Fourteenth
             Amendment governs.

      Just as the correctional officers in Simpson and McCann, the County’s

officers all reasonably executed their duties in contact with or proximity to Fiebrink

on August 27 and 28, 2016, all without being informed of Fiebrink’s past medical or

drug-use histories. For instance, when Fiebrink approached CO Cole about her

bathroom accident, CO Cole ensured that Fiebrink got clean clothes, a shower, and

a clean cell. (PFOF ¶¶ 43, 46–47.) When CO Cole saw Fiebrink looking better and

socializing with other inmates after getting new clothes and a shower, (id. ¶ 46), a

reasonable officer in CO Cole’s position could very well assume that Fiebrink’s

stomach was temporarily upset and that her isolated bathroom accident was not

related to drug use about which she had no information. Indeed, the evidence in the

record is insufficient to show—even with the benefit of hindsight—that Fiebrink’s

bathroom accident was in fact related to or symptomatic of opioid withdrawal. See

(id. ¶¶ 53–54.)

      The same is true of Fiebrink’s morning meal refusal, as CO Cole had no

reason to believe—and there is no evidence—that Fiebrink refused a meal because



                                         17

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 17 of 32 Document 204
she was experiencing withdrawal. (PFOF ¶¶ 41–42.) Thus, the sum of CO Cole’s

interactions with Fiebrink would not have led a reasonable officer in her position to

believe that Fiebrink was experiencing a medical emergency, and the undisputed

evidence shows CO Cole was attentive to Fiebrink’s reported concerns, not

deliberately indifferent. Indeed, CO Cole’s actions can hardly be said to amount to

negligence or gross negligence—both of which fall short of the requirements under

the Eighth and Fourteenth Amendments. Accordingly, Latrail Cole is entitled to

judgment as a matter of law as to Plaintiffs’ Section 1983 medical-care claims.

      Like CO Cole, the undisputed evidence shows that CO Aikens and CO

Piasecki performed their duties with diligence and without incident on August 27

and 28, 2016. CO Aikens conducted cell checks every half-hour and every time she

checked Fiebrink’s room, Fiebrink appeared to be asleep. (Id. ¶¶ 64–65, 67, 69–70.)

CO Aikens was not informed by anyone that Fiebrink was experiencing a medical

emergency—or opioid withdrawal—and nothing about what she observed in

Fiebrink’s cell indicated differently. (Id. ¶¶ 64–65, 67, 69–73.) CO Piasecki did not

conduct rounds in Pod 6D, but documented when bed checks were completed on the

sixth floor. (Id. ¶ 78.) He did not witness anything out of the ordinary as he worked

at the sixth floor control desk, and nothing suggested Fiebrink was experiencing a

medical emergency. (Id. ¶ 77.)

      Simply put, the undisputed evidence in the record shows that CO Aikens and

CO Piasecki performed their jobs as they were supposed to, and Fiebrink died of

natural causes related to a heart condition. The officers’ actions in light of these



                                         18

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 18 of 32 Document 204
circumstances were objectively reasonable and certainly do not rise to the level of

deliberate indifference.    Even to the extent their actions could be construed as

negligent, the law requires more to withstand summary judgment. Accordingly, the

County officers are entitled to judgment as a matter of law on Plaintiffs’ Section

1983 medical-care claims.

IV.   THE INDIVIDUAL COUNTY DEFENDANTS ARE ENTITLED TO
      JUDGMENT AS A MATTER OF LAW AS TO PLAINTIFFS’ SECTION
      1983 CLAIMS BASED ON QUALIFIED IMMUNITY.

      Governmental officials performing discretionary functions are shielded from

liability so far as their conduct does not violate any clearly established

constitutional rights of which a reasonable person would have known. Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1992); Hinnen v. Kelly, 992 F.2d 140, 142 (7th Cir.

1993). Officials are entitled to immunity if, when they acted, they “reasonably could

have believed that [their] action[s] did not violate a clearly established law.” Cham

v. Wodnick, 123 F.3d 1005, 1008 (7th Cir. 1997), cert. den’d, 522 U.S. 1117 (1998).

“As the qualified immunity defense has evolved, it provides ample protection to all

but the plainly incompetent or those who knowingly violate the law.” Malley v.

Briggs, 475 U.S. 335, 341 (1986).

      There is generally a two-part test in determining whether qualified immunity

should be granted to a governmental actor: (1) whether the plaintiff has established

a deprivation of a constitutional right; and, if so, (2) whether the right was clearly

established at the time of the alleged violation. Wilson v. Layne, 526 U.S. 603, 609

(1999). The question of whether immunity attaches is a question of law. Elder v.



                                         19

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 19 of 32 Document 204
Holloway, 510 U.S. 510, 516 (1994). If qualified immunity applies to an officer’s

conduct, “the officer should not be subject to liability or, indeed, even the burdens of

litigation.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

      In considering the two-step procedure for addressing the defense of qualified

immunity as articulated in Wilson, district courts are invited to proceed directly to

the second prong; namely, whether the constitutional right was clearly established

in a particularized sense, even if there is a material issue of fact that would prevent

summary judgment on the underlying question of whether there was indeed a

constitutional deprivation. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

      When the defense of qualified immunity is raised, the plaintiff bears the

burden of proving the existence of a clearly established right. Kernats v. O’Sullivan,

35 F.3d 1171, 1176 (7th Cir. 1994).      Further, the plaintiff bears the burden of

showing that the alleged violation was clearly established “before the defendants

acted or failed to act.” Rice v. Burk, 999 F.2d 1172, 1174 (7th Cir. 1993). The

plaintiff must demonstrate the existence of a clearly established right by identifying

a closely analogous case that had decided that the conduct was forbidden. Forman

v. Richard Police Department, 104 F.3d 950, 958 (7th Cir. 1997). In determining

whether the right alleged to have been violated was “clearly established,” a

constitutional right must have been identified in a particularized sense with regard

to the circumstances of the alleged violation. Warlick v. Cross, 969 F.2d 303, 309

(7th Cir. 1992).




                                          20

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 20 of 32 Document 204
      Here, while “Miranda does not change the qualified immunity standard,” it

did create a “clarified” Section 1983 “doctrine” that had not previously been

applicable to medical-care cases.   Terry, 2019 WL 181329, at *5–6, *10.        More

importantly, however, based on the admissible factual record that Plaintiffs can

establish, the County Defendants did not violate clearly established law.

      As set forth above, there were only three County Defendants who were on

shift and who either had contact with Fiebrink or were on her floor prior to her

death: Latrail Cole, Latisha Aikens, and Brian Piasecki. (PFOF ¶¶ 40, 61, 66, 75.)

Latrail Cole interacted with Fiebrink once, and, after Fiebrink informed her that

she had a bathroom accident, CO Cole saw to it that Fiebrink received new clothes,

a shower, and a clean cell. (Id. ¶¶ 43, 46–47.) CO Cole was not told that Fiebrink

may have been experiencing opioid withdrawal symptoms and, because diarrhea

can be indicative of any number of medical conditions, including a simple upset

stomach, (id. ¶¶ 50, 55), it was not unreasonable for CO Cole to respond to

Fiebrink’s single bathroom accident in the manner that she did. Indeed, CO Cole’s

observation that Fiebrink looked better and was socializing with other inmates

after she cleaned up further confirms the reasonableness of her acts. See (id. ¶ 46.)

At a bare minimum, CO Cole’s actions do not represent knowing violations of the

law or such plain incompetence that deprives her of qualified immunity.           See

Malley, 475 U.S. at 341. Accordingly, Latrail Cole is entitled to qualified immunity.

      Similarly, CO Aikens and CO Piasecki conducted and documented bed checks

every thirty minutes throughout their shift on August 27 and 28, 2016. (PFOF



                                         21

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 21 of 32 Document 204
¶¶ 70, 78.) Neither of them saw or heard anything out of the ordinary during their

rounds—they did not notice anything unusual about Fiebrink and they did not

receive any complaints from Fiebrink or any other inmates. (PFOF ¶¶ 64–65, 67,

69, 77.) CO Aikens and CO Piasecki were not informed that Fiebrink may have

been experiencing withdrawal from opioids, (id. ¶¶ 71, 79), further establishing that

their actions—completing diligent bed checks and inspections throughout their

shifts—were reasonable and not plainly incompetent or knowingly unlawful. See

Malley, 475 U.S. at 341.     Accordingly, Latisha Aikens and Brian Piasecki are

entitled to qualified immunity.

      Further, there are six County Defendants who did not have any contact or

physical proximity to Fiebrink during her detention at the Jail in August 2016:

Jennifer Matthews, Latoya Renfro, David A. Clarke, Jr., Richard Schmidt, Nancy

Evans, and Kevin Nyklewicz. (Id. ¶¶ 27, 29, 31, 33.) These Defendants could not

have known that Fiebrink may have been experiencing a medical condition, like

withdrawal, during her detention.       Nothing in the record shows that these

Defendants even had an opportunity to act unreasonably towards Fiebrink, let

alone knowingly violate the law or exhibit plain incompetence as it relates to

Fiebrink’s medical needs.    See Malley, 475 U.S. at 341.     Accordingly, Jennifer

Matthews, Latoya Renfro, David A. Clarke, Jr., Richard Schmidt, Nancy Evans, and

Kevin Nyklewicz are entitled to qualified immunity.

      Further, all of the County Defendants were entitled to rely on the County’s

medical services provider, Armor, to ensure that all inmates were monitored and



                                         22

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 22 of 32 Document 204
medicated as the healthcare professionals saw fit. Miranda, 900 F.3d at 343–44. In

fact, “the law ‘encourages non-medical security and administrative personnel . . . to

defer to the professional medical judgments of the physicians and nurses treating

the prisoners in their care without fear of liability for doing so . . . .’” McCann, 909

F.3d at 888 (quoting Berry, 604 F.3d at 440). The County Defendants’ lack of access

to medical records about Fiebrink’s alleged condition, (id. ¶ 17), further justifies

their reliance on Armor’s nurses to monitor inmates like Fiebrink, based on their

individual medical needs.     Accordingly, the County Defendants are entitled to

qualified immunity as to Plaintiffs’ Section 1983 medical-care claims.

V.    MILWAUKEE COUNTY, DAVID A. CLARKE, JR., RICHARD
      SCHMIDT, NANCY EVANS, AND KEVIN NYKLEWICZ ARE
      ENTITLED TO JUDGMENT AS A MATTER OF LAW AS TO
      PLAINTIFFS’ MUNICIPAL-LIABILITY AND OFFICIAL-CAPACITY
      SECTION 1983 CLAIMS.

      “An official capacity claim is tantamount to a claim against the government

entity itself.” Gusman v. Sheahan, 495 F.3d 852, 859 (7th Cir. 2007); Smith v.

Sangamon County Sheriff’s Dept., 715 F.3d 188, 191 (7th Cir. 2013). A plaintiff who

seeks to impose municipal liability under Section 1983 must prove that an “official

municipal policy” caused the complained-of injury. Monell v. Dept. of Soc. Services

of City of New York, 436 U.S. 658, 691 (1978). To do so:

             a plaintiff must prove (1) the alleged deprivations were
             conducted pursuant to an express policy, statement,
             ordinance, or regulation that, when enforced, caused
             the constitutional deprivation; (2) the conduct was one of
             a    series    of   incidents      amounting      to   an
             unconstitutional practice so permanent, well-settled,
             and known to [the municipality] as to constitute a
             “custom or usage” with force of law; or (3) the conduct

                                          23

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 23 of 32 Document 204
               was caused by a decision of a municipal policymaker
               with final policymaking authority in the area in question.

Abraham v. Piechowski, 13 F. Supp. 2d 870, 880 (E.D. Wis. 1998) (emphasis added);

Connick v. Thompson, 563 U.S. 51, 60–61 (2011). Plaintiffs “must demonstrate that

the ‘deliberate action attributable to [Milwaukee County] itself is the “moving

force”’ behind the deprivation of [Fiebrink’s] constitutional rights.” Johnson v. Cook

County, 526 F. App’x 692, 695 (7th Cir. 2013) (quoting Bd. of Comm’rs of Bryan

Cnty. v. Brown, 520 U.S. 397, 399 (1997) (citing Monell, 436 U.S. at 694)). “The

required level of factual specificity rises with the complexity of the claim,” and

courts must disregard mere recitations of “legal conclusions or elements of the cause

of action . . . .” McCauley v. City of Chicago, 671 F.3d 611, 616–17 (7th Cir. 2011)

      A municipality can be found liable under Section 1983 only if the

governmental body itself “subjects” a person to a deprivation of constitutional rights

or “causes” a person “to be subjected” to such deprivation. Monell, 436 U.S. at 692.

Local governments are responsible only for “their own illegal acts.” Id. at 665–83.

They cannot be held vicariously liable for the acts of their employees. Brown, 520

U.S. at 403.

      Plaintiffs do not point to any express County or Jail policies that would have

caused Fiebrink’s death. Rather, they flatly allege that “[t]he physical and mental

anguish suffered by Fiebrink in August of 2016 was part [of] a persistent and

widespread pattern of disregarding constitutionally mandated medical care.”

(Am. Compl. ¶ 50, ECF No. 57) (emphasis added).




                                          24

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 24 of 32 Document 204
      While a custom or practice “may be so persistent and widespread [such that it

has] the force of law,” “[t]he word ‘widespread’ must be taken seriously.” Adickes v.

S.H. Kress & Co., 398 U.S. 144, 167 (1970). To demonstrate that a municipality “is

liable for a harmful custom or practice, the plaintiff must show that [municipal]

policymakers       were   deliberately   indifferent   as   to   the   known   or   obvious

consequences.” Thomas v. Cook County Sheriff’s Department, 604 F.3d 293, 303

(7th Cir. 2010).

      “In other words, they must have been aware of the risk created by the custom

or practice and must have failed to take appropriate steps to protect the plaintiff.”

Thomas, 604 F.3d at 303.         Under this stringent standard, “it is not enough to

demonstrate that policymakers could, or even should, have been aware of the

unlawful activity because it occurred more than once.” Phelan v. Cook Cnty., 463

F.3d 773, 790 (7th Cir. 2006). Rather, there must be “evidence demonstrating that

the unlawful practice was so pervasive that acquiescence on the part of

policymakers was apparent and amounted to a policy decision.” Id. “Miranda does

not change the Monell standard, even when applied to jail inmate medical claims.”

Terry, 2019 WL 181329, at *12 n.12.

      In Calhoun v. Ramsey, the Seventh Circuit held that the plaintiff failed to

establish a Monell claim relating to a jail’s policy against advance verification of

detainees’ medications, where the jail would not pre-approve the plaintiff’s

medications and, a few hours after entering into custody but before his medications

were approved, he had to be removed and treated at a hospital. 408 F.3d 375, 377–



                                             25

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 25 of 32 Document 204
81 (7th Cir. 2005). The court reasoned that the plaintiff failed to “point to any

language in the jail’s policy that [wa]s constitutionally suspect,” and the evidence of

custom and practice was insufficient to “permit an inference that the County ha[d]

chosen an impermissible way of operating.” Calhoun, 408 F.3d at 381.

      The present case requires the same result. Plaintiffs are unable to point to

any specific Jail policy with “constitutionally suspect,” id., language as it relates to

the correctional officers’ interactions with Fiebrink, let alone that such policy

caused the officers to deprive Fiebrink of her constitutional rights. Instead,

Plaintiffs generally allege that these Defendants failed to train and adequately

supervise employees, but a Monell claim requires more.          Moreover, there is no

evidence that shows that correctional officers were acting pursuant a custom or

practice such that Fiebrink’s death was part of a widespread pattern where the

custom or practice was the driving force behind each similar incident.          Rather,

Plaintiffs’ allegations against Clarke, Schmidt, Evans, Nyklewicz, and the County

amount to veiled attempts to hold the County vicariously liable for the acts of its

employees based on vague allegations of a generic institutional pattern of not

following the law.

      Thus, Plaintiffs’ Monell allegations fail not only because there was no

constitutional deprivation in this case as a matter of law, but because the evidence

is insufficient to withstand summary judgment on a Monell claim. Accordingly,

because Plaintiffs cannot meet their burden to prove the elements of their alleged

municipal-liability claim and official-capacity claims against Milwaukee County,



                                          26

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 26 of 32 Document 204
David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and Kevin Nyklewicz, the

County Defendants are entitled to judgment as a matter of law on those claims.

VI.   THE COUNTY DEFENDANTS ARE INMMUNE FROM PLAINTIFFS’
      STATE-LAW CLAIMS.

      Plaintiffs’ two state-law claims for negligence and wrongful death against the

County Defendants, Wis. Stat. § 895.03, (Am. Compl. ¶¶ 140–49, ECF No. 57), are

barred by state-law governmental immunity.          Governmental immunity under

Wisconsin law is “extremely broad.” Estate of Perry v. Wenzel, 872 F.3d 439, 463

(7th Cir. 2017), cert. den’d, 138 S. Ct. 1440, 200 L.E.2d 717 (Apr. 2, 2018). Such

immunity is committed to the Wisconsin statutes as follows:

             No suit may be brought against any volunteer fire
             company organized under ch. 213, political corporation,
             governmental subdivision or any agency thereof for the
             intentional torts of its officers, officials, agents or
             employees nor may any suit be brought against such
             corporation, subdivision or agency or volunteer
             fire company or against its officers, officials, agents
             or employees for acts done in the exercise of
             legislative, quasi-legislative, judicial or quasi-
             judicial functions.

Wis. Stat. § 893.80(4) (emphasis added); see also Lodl v. Progressive Northern Ins.

Co., 2002 WI 71, ¶ 20, 253 Wis. 2d 323, 646 N.W.2d 314.

      Wisconsin’s governmental immunity broadly “‘provides that state officers and

employees are immune from personal liability for injuries resulting from acts

performed within the scope of their official duties.’” Perry, 872 F.3d at 462 (quoting

Pries v. McMillon, 326 Wis. 2d 37, 784 N.W.2d 648, 654 (2010)). “Wisconsin courts

have interpreted this protection as extending to all conduct involving ‘the exercise of



                                          27

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 27 of 32 Document 204
discretion and judgment.’” Thomas v. Correctional Healthcare Companies, Inc., 15–

CV–633–JPS, 2016 WL 7046795, at *4 (E.D. Wis. Dec. 2, 2016) (quoting Milwaukee

Metro Sewerage Dist. v. City of Milwaukee, 277 Wis. 2d 635, 672, 691 N.W.2d 658

(2005)).

      “There are four exceptions to this broad doctrine: ‘(1) the performance of

ministerial duties; (2) the performance of duties with respect to a ‘known danger;’

(3) actions involving medical discretion; and (4) actions that are ‘malicious, willful,

and intentional.’” Perry, 872 F.3d at 462 (quoting Bicknese v. Sutula, 260 Wis. 2d

713, 660 N.W.2d 289, 296 (2003)).

      Here, all of the County Defendants are entitled to immunity under Wis. Stat.

§ 893.80(4), as none of the exceptions apply. First, the medical-discretion exception

does not apply, as the Seventh Circuit recognized that “Wisconsin courts have been

unwilling to extend the [medical discretion exception] to defendants who are not

medical professionals.” Id. Second, based on the discussions above, there is no

admissible evidence in the record that the County Defendants’ actions were

malicious, willful, and intentional.       Third, the known-danger exception is

inapplicable. That exception is a “narrow, judicial-created exception that arises

only when there exists a danger that is known and compelling enough to give

rise to a ministerial duty on the part of a municipality or its officers.” Lodl, 2002

WI 71, ¶ 4 (emphasis added). Here, the known-danger exception is inapplicable

because the undisputed facts show that none of the County Defendants knew that




                                          28

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 28 of 32 Document 204
Fiebrink may have been at risk of withdrawal symptoms or a heart condition until

after her death. (PFOF ¶¶ 27, 29, 31, 33, 35, 38, 55, 59, 67, 73, 79.)

      Fourth, the ministerial-duty exception is inapplicable. “Just because a jury

can find that certain conduct was negligent does not transform that conduct into a

breach of a ministerial duty.” Kimps v. Hill, 200 Wis. 2d 1, 11, 546 N.W.2d 151

(1996).   This doctrine is technically not an “exception,” but rather a judicial

recognition that ministerial acts are not discretionary and thus not entitled to

immunity in the first place. Thomas, 2016 WL 7046795, at *4–7.

      Here, correctional officers’ decisions of when and whether to contact medical

staff, whether and how to provide inmates with basic medical attention, and

whether and when a particular situation warrants declaring a medical emergency

all inherently involve discretion on the part of the officer. The same is true for Jail

command staff and high-ranking officials in the Milwaukee County Sheriff’s Office

as it relates to their choices in crafting, implementing, and updating policies and

training relating to medical care for inmates. Thus, the so-called “ministerial duty

exception” is inapplicable in this case.       Because none of the judicially-created

exceptions to Wis. Stat. § 893.80(4) governmental immunity apply in this case, the

County Defendants are immune from Plaintiffs’ state-law claims for negligence and

wrongful death under Wis. Stat. § 895.03.        Accordingly, the Court should grant

summary judgment on Plaintiffs’ state-law claims against the County Defendants.




                                          29

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 29 of 32 Document 204
VII.   THE COUNTY DEFENDANTS ARE ENTITLED TO JUDGMENT AS A
       MATTER OF LAW ON ALL OF PLAINTIFFS’ CLAIMS BECAUSE
       PLAINTIFFS’ CANNOT ESTABLISH CAUSATION.

       “To recover damages under 42 U.S.C. § 1983 a plaintiff must prove that the

defendants acted under color of state law, that their actions resulted in a

deprivation of the plaintiff’s constitutional rights, and that the action of the

defendants proximately caused the constitutional violation.” Crowder v. Lash,

687 F.2d 996, 1002 (7th Cir. 1982) (emphasis added). General principles of tort

liability and common law inform the proximate cause analysis in Section 1983

cases. Hibma v. Odegaard, 769 F.2d 1147, 1155 (7th Cir. 1985) (citing Restatement

(2d) of Torts § 431). Similarly, to establish liability on Plaintiffs’ tort claims under

Wisconsin law, Plaintiffs must prove proximate causation. See Merco Distributing

Corp. v. Commercial Police Alarm Co., Inc., 84 Wis. 2d 455, 459–60, 267 N.W.2d 652

(1978); Menick v. City of Menasha, 200 Wis. 2d 737, 749, 547 N.W.2d 778 (Ct. App.

1995). To be the proximate or “legal” cause of a plaintiff’s harm, the actor’s alleged

wrongful conduct must be a “substantial factor” in bringing about the harm.

Restatement (2d) of Torts § 431.      A number of considerations go into a court’s

analysis of whether conduct is a substantial factor, including the number of other

factors contributing to the harm. Id. § 433.

       Here, Plaintiffs’ federal and state law claims are premised on their

allegations that Defendants’ acts and non-acts caused Fiebrink’s death.               See

generally (Am. Compl. ¶¶ 1–2, ECF No. 57.) However, an autopsy performed on

Fiebrink’s   body   revealed   that   she    died   of   natural   causes,   specifically,



                                            30

       Case 2:18-cv-00832-AJS Filed 03/08/19 Page 30 of 32 Document 204
astherosclerotic cardiovascular disease. (PFOF ¶ 22.) The County Defendants did

not cause Fiebrink’s cardiovascular disease.                Further, the Assistant Medical

Examiner who performed the autopsy on Fiebrink’s body has opined, to a

reasonable degree of medical certainty, that opioid withdrawal—to the extent

Fiebrink in fact experienced it—did not exacerbate, accelerate, or aggravate the

astherosclerotic cardiovascular disease that caused her death. (PFOF ¶ 23.) For

example, dehydration did not impact Fiebrink’s cardiovascular disease because she

was not dehydrated at the time of her death. (Id. ¶ 24.)

       Thus, the undisputed evidence 2 in the record establishes that the cause and

manner Fiebrink’s in-custody death were natural and unrelated to any alleged acts

or non-acts by the County Defendants. Because Plaintiffs cannot establish that the

County Defendants caused Fiebrink’s death, they cannot establish their federal and

state-law claims as a matter of law.             Accordingly, the County Defendants are

entitled to summary judgment as to all of Plaintiffs’ claims against them, which

should be dismissed on the merits and with prejudice.

                                        CONCLUSION

       For the foregoing reasons, the County Defendants respectfully request that

the Court grant their Motion for Summary Judgment and dismiss this action in its

entirety as to these moving Defendants on the merits, with prejudice, and with such

costs and disbursements as the Court deems equitable.

2 In the days prior to the filing of this Motion, Plaintiffs disclosed a medical expert, Dr. Richard
Lewan. It is anticipated that Plaintiffs will attempt to contest the opinions of Dr. Jacob Smith
through evidence eventually offered by Dr. Lewan. In the event that Plaintiffs do attempt to dispute
the opinions of Dr. Smith, Defendants anticipate moving to bar or limit the admissible testimony of
Dr. Lewan in a separate motion.

                                                31

        Case 2:18-cv-00832-AJS Filed 03/08/19 Page 31 of 32 Document 204
      Dated this 8th day of March, 2019.

                               CRIVELLO CARLSON, S.C.
                               Attorneys for Defendants Milwaukee County,
                               David A. Clarke, Jr., Richard R. Schmidt, Latisha
                               Aikens, Brian Piasecki, Jennifer Matthews, Latrail
                               Cole, Latoya Renfro, Nancy Evans, Kevin
                               Nyklewicz, John Does 1–10, and Wisconsin County
                               Mutual Insurance Corp.

                               By:   s/ Benjamin A. Sparks
                                     SAMUEL C. HALL, JR.
                                     State Bar No. 1045476
                                     BENJAMIN A. SPARKS
                                     State Bar No. 1092405
                                     KYLE R. MOORE
                                     State Bar No. 1101745
P.O. Address
710 N Plankinton Avenue
Suite 500
Milwaukee, WI 53203
P: 414-271-7722
E:    shall@crivellocarlson.com
      bsparks@crivellocarlson.com
      kmoore@crivellocarlson.com




                                       32

      Case 2:18-cv-00832-AJS Filed 03/08/19 Page 32 of 32 Document 204
